Citation Nr: 0611985	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  04-27 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1954 to 
September 1980. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss and tinnitus.

In June 2004, the RO granted service connection for tinnitus, 
now rated as 10 percent disabling.  In May 2005, the veteran 
filed a timely notice of disagreement with the initial rating 
and is seeking a rating for bilateral tinnitus.  That claim 
will be addressed in the remand attached to this decision and 
is remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDING OF FACT

The veteran's hearing loss was manifested three months after 
retirement from active service and is secondary to noise 
exposure in service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have been met.
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2003; rating 
decisions in January 2004 and June 2004; and a statement of 
the case in June 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157, __ F.3d __, 2006 WL 861143 (Fed. 
Cir.  Apr. 5, 1996) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, No. 
01-1917, __ Vet. App. __, 2006 WL 519755 (Vet. App. Mar. 3, 
2006).  Thus, VA has satisfied its duty to notify the 
appellant.

Also, VA has obtained all relevant, identified, and available 
evidence has notified the appellant of any evidence that 
could not be obtained.   The appellant has not referred to 
any additional, unobtained, available, relevant evidence.  VA 
has also obtained several medical examinations.  VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service personnel record showed that he served 
on active duty for nearly 26 years as an aircraft maintenance 
technician.  He stated that he worked on large combat and 
support aircraft with frequent exposure to high levels of jet 
engine and generator noise.  His service medical records 
contain several audiometric examinations.  However, all the 
examinations in service including the February 1980 
retirement examination show bilateral hearing acuity to be 
within normal limits.  

In December 1980, the veteran underwent a VA disability 
examination.  The examiner noted that the veteran's ear drums 
were clear with good light reflex and no obstructions or 
abnormalities.  He also noted that the veteran complained of 
marked hearing loss to the extent that he could not use a 
telephone without difficulty.  Although the record contains 
no audiometric data, the examiner diagnosed, "Hearing 
difficulty secondary to noise exposure while working on 
military aircraft by history."  There is no indication that 
the examiner reviewed any service medical records.  The 
veteran testified at a hearing at the RO in April 2004 that 
this examiner told him that other disabilities were more 
significant and that it was normal for someone with his 
experience to have hearing loss. 

In a March 2003, a VA examiner diagnosed tinnitus and 
referred the veteran to the audiology laboratory where his 
hearing was evaluated and he was fitted with hearing aids.  
No audiometric data was recorded.  In September 2003, a VA 
audiologist measured the veteran's hearing loss at 500, 1000, 
2000, 3000, and 
4000 Hz as 35, 35, 20, 40, and 45 decibels in the right ear 
and 30, 35, 30, 60, and 
70 decibels in the left ear.  Maryland CNC speech recognition 
scores were 
88 percent in the right ear and 72 percent in the left ear.  
The audiologist reviewed the claims file and stated that 
because the veteran's hearing acuity was within normal limits 
on every examination in service, the veteran's hearing lost 
was "...not at least as likely as not caused by military noise 
exposure."  The examiner did not discuss other possible 
causes including age or post-service occupational or 
recreational noise exposure.  She also did not comment on the 
findings of the VA examiner in December 1980. 

The Board concludes that the veteran has a hearing impairment 
that meets the requirements of 38 C.F.R. § 3.385.  His 
service personnel records and testimony sufficiently showed 
that he was exposed to high noise levels on a routine basis 
while in service.  One VA examiner in 1980, shortly after the 
veteran's retirement, diagnosed "hearing difficulty" that 
he attributed to noise exposure in service but without 
recorded audiometric data or a review of service medical 
records.  The Board notes that the VA examiner influenced the 
veteran to not seek further testing and treatment.  Another 
VA examiner in 2003 diagnosed bilateral hearing loss using 
audiometric data and reviewed the service medical records.  
She stated that the condition was not likely caused by noise 
exposure in service, but offered no opinion on other 
etiologies or on the conclusions of the earlier VA examiner.   

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  In 
this case, resolving all benefit of any doubt in favor of the 
claimant, the Board finds that the criteria for service 
connection for bilateral hearing loss are met.  38 U.S.C.A. 
§ 5107(b) (West 2002)


ORDER

Service connection for bilateral hearing loss is granted. 


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In June 2004, the RO granted service connection for tinnitus, 
now rated as 10 percent disabling.  In May 2005, the veteran 
filed a timely notice of disagreement with the initial rating 
and is seeking a rating for bilateral tinnitus.

Accordingly, this case is REMANDED for the following:

The RO should issue a statement of the 
case which addresses the issue of 
entitlement to an increased rating for 
tinnitus.  The veteran should be advised 
of his appeal rights and of what is 
necessary to perfect an appeal on that 
issue.  If an appeal is perfected, the 
claim can then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


